EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with    Greg Cooper on 4/26/21.
The application has been amended as follows: 

In the claims:

1.           (Further proposed changes)     A security tether for a vehicle door of a vehicle, where the door is provided with a latch assembly and a lock assembly, both the latch assembly and the lock assembly are configured to couple to the door, wherein the latch assembly selectively secures the door to the vehicle and the lock assembly selectively prevents the latch assembly from selectively releasing the door from the vehicle when the lock assembly is in a locked condition, wherein the lock assembly having  a lock lever with the lock lever being movable between a locked condition and an unlocked condition, such that when the lock lever is located in the locked condition, the lock lever engages a pawl at a first location so the pawl is prevented from moving to a pawl unlatched condition, and when the lock lever is in the unlocked condition, the lock lever is disengaged from the first location so the pawl is not prevented from moving to the unlatched condition, the security tether comprising: 
a plate attachable to the latch assembly;
wherein the plate is configured to be attached to the latch assembly such that the plate does not move with respect to movement of the latch assembly;
wherein the plate includes an opening sized to receive at least a portion of the lock lever of the lock assembly;
wherein the opening has a periphery;
wherein the periphery of the opening of the plate includes a stop surface to limit movement of the lock lever of the lock assembly when the lock assembly is in the locked condition.

8.           (Further proposed changes)     A security tether for a vehicle door of a vehicle, where the door is provided with a latch assembly and a lock assembly, both the latch assembly and the lock assembly are configured to couple to the door, wherein the latch assembly selectively secures the door to the vehicle and the lock assembly selectively prevents the latch assembly from selectively releasing the door from the vehicle when the lock assembly is in a locked condition, wherein the lock assembly having a lock lever with the lock lever being movable between a locked condition and an unlocked condition, such that when the lock lever is located in the locked condition, the lock lever engages a pawl at a first location so the pawl is prevented from moving to a pawl unlatched condition, and when the lock lever is in the unlocked condition, the lock lever is disengaged from the first location so the pawl is not prevented from moving to the unlatched condition, the security tether comprising:
a plate attachable to the latch assembly;
wherein the plate is configured to be attached to the latch assembly so as to be stationary with respect to movement of the latch assembly and movement of the lock assembly;
wherein the plate includes an opening sized to receive at least a portion of the lock lever of the lock assembly;
wherein the opening has a periphery;
wherein a portion of the periphery of the opening of the plate includes a stop surface sized to engage a portion the lock lever of the lock assembly to limit movement of the lock lever of the lock assembly when the lock assembly is in the locked condition.

15.         (Further proposed changes)     A security tether for a vehicle door of a vehicle, where the door is provided with a latch assembly and a lock assembly, both the latch assembly and the lock assembly are configured to couple to the door, wherein the latch assembly selectively secures the door to the vehicle and the lock assembly selectively prevents the latch assembly from selectively releasing the door from the vehicle when the lock assembly is in a locked condition, wherein the lock assembly having  a lock lever with the lock lever being movable between a locked condition and an unlocked condition, such that when the lock lever is located in the locked condition, the lock lever engages a pawl at a first location so the pawl is prevented from moving to a pawl unlatched condition, and when the lock lever is in the unlocked condition, the lock lever is disengaged from the first location so the pawl is not prevented from moving to the unlatched condition, the security tether comprising:
a plate that is attached to the latch assembly such that the plate doesn’t move relative to the latch assembly;
a stop surface located on a periphery of an opening in the plate;
wherein the plate is configured such that the stop surface is located adjacent to 
wherein the plate is configured so at least a portion of each of the latch assembly and the lock assembly are movable with respect to the plate;
wherein the stop surface limits movement of the at least a portion of the lock lever of the lock assembly when the lock assembly is in the locked condition.


20.	 (Further proposed changes) A security tether for a vehicle door of a vehicle, where the door is provided with a latch assembly and a lock assembly, both the latch assembly and the lock assembly are configured to couple to the door, wherein the latch assembly selectively secures the door to the vehicle and the lock assembly selectively prevents the latch assembly from selectively releasing the door from the vehicle when the lock assembly is in a locked condition, wherein the lock assembly having  a lock lever with the lock lever being movable between a locked condition and an unlocked condition, such that when the lock lever is located in the locked condition, the lock lever engages a pawl at a first location so the pawl is prevented from moving to a pawl unlatched condition, and when the lock lever is in the unlocked condition, the lock lever is disengaged from the first location so the pawl is not prevented from moving to the unlatched condition, the security tether comprising:
a plate located adjacent to the latch assembly; 
wherein the plate is configured to be attached to the latch assembly so as to be stationary with respect to movement of the latch assembly and movement of the lock assembly;
a stop surface located on a periphery of an opening in the plate;
wherein the plate is configured such that the stop surface is located adjacent to the lock assembly; 
wherein the stop surface limits movement of the at least a portion of the lock lever of the lock assembly when the lock assembly is in the locked condition.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/Primary Examiner, Art Unit 3675